March 8, 1935.
The opinion of the Court was delivered by
Under the admitted facts of this case, we think that Judge Greene correctly disposed of the appellant's contentions, and we approve the result of his decree.
Counsel for the defendant asks that the Court overrule the decision in Danielson v. Mixon, 109 S.C. 264, *Page 254 95 S.E., 515, upon which the respondent relies in part to show that the transaction in the case at bar was not usurious. A study of that decision, however, does not disclose any good reason, even if it should be conceded that the holdings of the Court are not stated as clearly as they might be, to grant the request made.
The judgment of the Circuit Court is affirmed.
Let the master's report and the Court's order be incorporated in the report of the case.
MESSRS. JUSTICES CARTER and BONHAM and MESSRS. Circuit Judges E.C. DENNIS and C.J. RAMAGE, ACTING ASSOCIATE JUSTICES, concur.